Exhibit 10.2

SECOND AMENDED AND RESTATED

SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND CHANGE IN CONTROL

(CIC) PLAN

SECTION 1. INTRODUCTION.

THE SECOND AMENDED AND RESTATED SEAGATE TECHNOLOGY EXECUTIVE SEVERANCE AND
CHANGE IN CONTROL (CIC) PLAN (the “Plan” or “Severance and CIC Plan”) was
originally approved by the Board of Directors of SEAGATE TECHNOLOGY (the
“Company”) on August 21, 2008 as the Seagate Technology Executive Officer
Severance and Change in Control (CIC) Plan, and became effective on September 1,
2008. The Plan was first amended and restated by the Plan Administrator on
April 29, 2009, and was subsequently amended and restated in the form set forth
herein by the Plan Administrator on July 29, 2009 to be effective August 1,
2009. The purpose of the Plan is to provide for the payment of severance
benefits to certain eligible executives of the Company in the event their
employment with the Company and any Applicable Subsidiary (as defined herein),
as applicable, is terminated involuntarily, as provided herein, and to encourage
such executives to continue as employees of the Company or an Applicable
Subsidiary, as the case may be, in the event of a Change in Control (as defined
herein). Except as otherwise stated herein, this Plan shall supersede any
severance benefit plan, policy or practice previously maintained by the Company
(including, without limitation, the provisions of any employment agreement
between any Eligible Executive and the Company or any Applicable Subsidiary).
This Plan document also is the Summary Plan Description for the Plan.

SECTION 2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section, the
Company will grant severance benefits under the Plan to each Eligible Executive.

(i) “Potential Eligible Executive” refers to all executives employed by the
Company or any Applicable Subsidiary with the Level (as defined below) of vice
president or more senior selected to participate in this Plan as indicated in
the Benefits Schedules attached hereto. An “Eligible Executive” is any Potential
Eligible Executive, other than those excluded under this Section 2, whose
employment with the Company or any Applicable Subsidiary is either
(A) voluntarily terminated for Good Reason (as defined herein) or
(B) involuntarily terminated for a reason other than Cause (as defined herein)
(collectively, a “Termination Event”). In addition, other than during a period
beginning on the date of the occurrence of a Change in Control and ending at the
end of the Change in Control Period with respect to such Change in Control, a
Potential Eligible Executive must be designated by the Plan Administrator as an
Eligible Executive. Additionally, an Eligible Executive shall be eligible for
additional benefits under this Plan if the Termination Event occurs during the
Change in Control Period (as defined herein). For the avoidance of doubt, a
Potential Eligible Executive who is involuntarily terminated for Cause shall not
be eligible for benefits under this Plan.



--------------------------------------------------------------------------------

(ii) In order to be eligible to receive benefits under the Plan, in addition to
meeting the requirements of an “Eligible Executive” set forth in Section 2(a)(i)
above, an Eligible Executive must execute within 45 days of the Eligible
Employee’s receipt thereof (A) a general waiver and release on the form provided
by the Company and (B) an agreement containing certain covenants on the form
provided by the Company and covering the matters set forth in Section 6 of this
Plan, the scope and applicability of which covenants shall be determined by the
Plan Administrator in its sole discretion (collectively, the “Release and
Covenant Documents”).

(iii) Any Termination Event that triggers the payment of benefits under this
Plan must occur during the term of this Plan as specified in Section 9(b);
provided that in any event eligibility for benefits shall continue until the
expiration of a Change in Control Period (as defined below) if a Change in
Control Period commences prior to the time that the Plan is in effect.

(b) Exceptions. A Potential Eligible Executive who otherwise is an Eligible
Executive will not receive benefits under the Plan in any of the following
circumstances:

(i) The Potential Eligible Executive is involuntarily terminated for any reason
other than a reason specified in Section 2(a)(i).

(ii) The Potential Eligible Executive voluntarily terminates employment with the
Company either (A) for a reason other than Good Reason or (B) for no reason.
Voluntary terminations include, but are not limited to, death, Disability,
resignation, retirement, or failure to return from a leave of absence on the
scheduled date.

SECTION 3. DEFINITIONS.

Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:

(a) Accrued Bonus Funding means the funding of the Bonus Plan as a percent of
target funding as approved by the Plan Administrator quarterly based on actual
Company performance versus pre-determined targets, as follows:

(i) Q1 Accrued Bonus Funding means the Accrued Bonus Funding as determined by
the Plan Administrator with respect to the first quarter of the Company’s
applicable fiscal year (i.e., following the release of the Company’s first
quarter earnings results, but prior to the release of the Company’s second
quarter earnings results).

(ii) Q2 Accrued Bonus Funding means the Accrued Bonus Funding as determined by
the Plan Administrator with respect to the second quarter of the Company’s
applicable fiscal year (i.e., following the release of the Company’s second
quarter earnings results, but prior to the release of the Company’s third
quarter earnings results).

 

2



--------------------------------------------------------------------------------

(iii) Q3 Accrued Bonus Funding means the Accrued Bonus Funding as determined by
the Plan Administrator with respect to the third quarter of the Company’s
applicable fiscal year (i.e., following the release of the Company’s third
quarter earnings results, but prior to the release of the Company’s fourth
quarter earnings results).

(iv) Q4 Accrued Bonus Funding means the Accrued Bonus Funding as determined by
the Plan Administrator with respect to the fourth quarter of the Company’s
applicable fiscal year (i.e., following the release of the Company’s fourth
quarter earnings results).

For the purposes of this Plan, the Accrued Bonus Funding for a given fiscal year
or any portion thereof may not exceed 100% of target funding, even if the Plan
Administrator has determined that the funding of the Bonus Plan shall accrue at
a higher percentage.

(b) Applicable Subsidiary means all subsidiaries of the Company included on
Schedule A attached hereto.

(c) Beneficial Owner means the definition given in Rule 13d-3 promulgated under
the Exchange Act.

(d) Board means the Board of Directors of the Company.

(e) Bonus Plan means the Company’s Executive Officer Performance Bonus Plan, the
Executive Performance Bonus Plan or similar cash incentive bonus plan adopted by
the Company as a successor to one or more of the previously listed bonus plans
from time to time. For the avoidance of doubt, one-time bonuses paid by the
Company to a Potential Eligible Executive that are not paid under one of the
bonus plans described in the preceding sentence shall not be treated as cash
incentive bonuses and therefore shall be excluded from the definition of
“Accrued Bonus Funding,” “Pro Rata Bonus” and “Target Bonus” for purposes of
this Plan. Examples of such one-time bonuses are sign-on bonuses, special
recognition bonuses and guaranteed bonuses. For purposes of this Plan, no
Eligible Executive shall be treated as participating in more than one Bonus Plan
on the date of a Termination Event. In the unlikely event that an Eligible
Executive is participating in more than one cash incentive bonus plan that would
otherwise qualify as a Bonus Plan but for the preceding sentence, the cash
incentive bonus plan that would produce the largest payment under the terms of
this Plan shall be treated as the Bonus Plan for such Eligible Executive.

(f) Cause means (i) a Potential Eligible Executive’s continued failure to
substantially perform the material duties of his or her office (other than as a
result of total or partial incapacity due to physical or mental illness),
(ii) embezzlement or theft by a Potential Eligible Executive of the Company’s
property, (iii) the commission of any act or acts on a Potential Eligible
Executive’s part resulting in the conviction of such Potential Eligible
Executive of a felony under the laws of the United States or any state or
foreign jurisdiction, (iv) a Potential Eligible Executive’s willful malfeasance
or willful misconduct in connection with such Potential Eligible Executive’s
duties to Company or any of its subsidiaries or affiliates or any other act or
omission which is materially injurious to the financial condition or

 

3



--------------------------------------------------------------------------------

business reputation of the Company or any of its subsidiaries or affiliates, or
(v) a material breach by a Potential Eligible Executive of any of the material
provisions of (A) this Plan, (B) any non-compete, non-solicitation or
confidentiality provisions to which such Potential Eligible Executive is subject
or (C) any policy of the Company or any of its subsidiaries or affiliates to
which such Potential Eligible Executive is subject. However, no termination
shall be deemed for Cause under clause (i), (iv) or (v) unless the Potential
Eligible Executive is first given written notice by the Company of the specific
acts or omissions which the Company deems constitute grounds for a termination
for Cause, is provided with at least 30 days after such notice to cure the
specified deficiency and fails to substantially cure such deficiency within such
time frame to the satisfaction of the Plan Administrator.

(g) Change in Control means the occurrence of any of the following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act, that will continue the business of the Company in the future;

(ii) A merger, consolidation or similar transaction involving the Company and at
least one other entity in which the voting securities of the Company owned by
the shareholders of the Company immediately prior to such merger, consolidation
or similar transaction do not represent, after conversion if applicable, more
than fifty percent (50%) of the total voting power of the surviving controlling
entity outstanding immediately after such merger, consolidation or similar
transaction; provided that any person who (1) was a Beneficial Owner of the
voting securities of the Company immediately prior to such merger, consolidation
or similar transaction, and (2) is a Beneficial Owner of more than 20% of the
securities of the Company immediately after such merger, consolidation or
similar transaction, shall be excluded from the list of “shareholders of the
Company immediately prior to such merger, consolidation or similar transaction”
for purposes of the preceding calculation;

(iii) Any person or group is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company (including by way of merger, consolidation or otherwise);

(iv) During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office, who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

(v) A dissolution or liquidation of the Company.

(h) Change in Control Period means the following:

 

4



--------------------------------------------------------------------------------

(i) if the Change in Control is preceded by the Company’s entry into a
definitive agreement regarding the Change in Control, the period beginning on
the date that the Company enters into a definitive agreement with respect to a
Change in Control and ending on the date that is 24 months following the
effective date of the Change in Control that is the subject of such definitive
agreement; and

(ii) if the Change in Control is not preceded by the Company’s entry into a
definitive agreement regarding the Change in Control, the period beginning on
the date of the applicable triggering event set forth in Section 3(g) above and
ending 24 months after the date of such triggering event.

For the avoidance of doubt, no enhanced benefits payable to an Eligible
Executive due to a Termination Event occurring within a Change in Control Period
shall be paid prior to the effective date of a Change in Control.

(i) Code means the Internal Revenue Code of 1986, as amended. Any specific
reference to a section of the Code shall be deemed to include any regulations
and other Treasury Department guidance promulgated thereunder.

(j) Company means Seagate Technology, an exempted limited liability company
incorporated under the laws of the Cayman Islands, and any successor as provided
in Section 9(c) hereof.

(k) Disability means the physical or mental incapacitation such that for a
period of six consecutive months or for an aggregate of nine months in any
24-month consecutive period, a Potential Eligible Executive is unable to
substantially perform his or her duties. Any question as to the existence of
that Potential Eligible Executive’s physical or mental incapacitation as to
which the Potential Eligible Executive or the Potential Eligible Executive’s
representative and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Potential Eligible
Executive and the Company. If the Potential Eligible Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of “Disability” made in writing to
the Company and the Potential Eligible Executive shall be final and conclusive
for all purposes of the benefits under this Plan.

(l) Exchange Act means the Securities Exchange Act of 1934, as amended.

(m) Good Reason means a Potential Eligible Executive’s resignation of his or her
employment with the Company or an Applicable Subsidiary as a result of the
occurrence of one or more of the following actions, which such action or actions
remain uncured for at least 30 days following written notice from such Potential
Eligible Executive to the Company describing the occurrence of such action or
actions and asserting that such action or actions constitute grounds for a Good
Reason resignation which notice must be provided by the Potential Eligible
Executive no later than 90 days after the initial existence of such condition,
provided that such resignation occurs no later than 60 days after the expiration
of the cure period: (i) without such Potential Eligible Executive’s express
written consent, any material diminution in the level of

 

5



--------------------------------------------------------------------------------

such Potential Eligible Executive’s authority or duties; (ii) without such
Potential Eligible Executive’s express written consent, a reduction of 10% or
more in the level of the base salary or employee benefits to be provided to such
Potential Eligible Executive, other than a reduction implemented with the
consent of such Potential Eligible Executive or a reduction that is equivalent
to reduction in base salaries and/or employee benefits, as applicable, imposed
on all other executives of the Company at a similar level within the Company;
(iii) the relocation of such Potential Eligible Executive to a principal place
of employment that increases such Potential Eligible Executive’s one-way commute
by more than 50 miles from such Potential Eligible Executive’s current principal
place of employment, without such Potential Eligible Executive’s express written
consent; or (iv) the failure of any successor to the business of the Company or
to substantially all of the assets and/or business of the Company to assume the
Company’s obligations under this Plan as required by Section 9(c).

(n) IRS means the Internal Revenue Service.

(o) Level means an executive’s level or title as designated by the Plan
Administrator in its sole discretion and in accordance with this Plan as in
effect on the Termination Date (or if greater, immediately preceding either a
Change in Control or termination for Good Reason, as applicable).

(p) Non-U.S. Eligible Executive means any Eligible Executive not employed in the
United States of America, including its territories and possessions, on the date
of a Termination Event.

(q) Pay means the Eligible Executive’s monthly base pay at the rate in effect on
the Termination Date (or if greater, the last regularly scheduled payroll period
immediately preceding either a Change in Control or termination for Good Reason,
as applicable).

(r) Payment Confirmation Date means the latest of the following applicable
dates: (A) the date of the Termination Event, (B) the Termination Date, (C) the
effective date of the Covenants (as defined in Section 6), (D) the date of
receipt of executed Release and Covenant Documents by the Company or (E) the end
of any waiting period or revocation period as required by applicable law in
order for the general waiver and release required by Section 2(a)(ii) of this
Plan to be effective.

(s) Plan means this Second Amended and Restated Seagate Technology Executive
Severance and CIC Plan.

(t) Prior Year Bonus for an Eligible Executive whose Termination Event occurs in
the first quarter of the applicable fiscal year and outside of a Change in
Control Period shall be calculated as set forth in this Section 3(t):

(i) If the Termination Event occurs prior to determination of the Q4 Accrued
Bonus Funding for the then most recently completed fiscal year, the amount of
the Prior Year Bonus shall be determined based on the Q3 Accrued Bonus Funding
for such year, not to exceed 100%, multiplied by the Eligible Executive’s then
current annual target bonus, without pro-ration.

 

6



--------------------------------------------------------------------------------

(ii) If the Termination Event occurs following determination of the Q4 Accrued
Bonus Funding for the then most recently completed fiscal year, but prior to the
actual payment of an incentive under a Bonus Plan for such year, the amount of
the Prior Year Bonus shall be determined based on the Q4 Accrued Bonus Funding
for such year, not to exceed 100%, multiplied by the Eligible Executive’s then
current annual target bonus, without pro-ration.

(iii) Other than as described in Sections 3(t)(i)-(ii) above, no Prior Year
Bonus shall be paid to any Eligible Executive.

(u) Pro Rata Bonus for an Eligible Executive who is not a Non-U.S. Eligible
Executive and whose Termination Event occurs outside of a Change in Control
Period shall be calculated in relation to the fiscal year during which
termination takes place, as set forth in this Section 3(u):

(i) If the Termination Event occurs prior to determination of the Q1 Accrued
Bonus Funding and the Eligible Executive either was a “covered employee” within
the meaning of Section 162(m) of the Code for the last fiscal year of the
Company completed prior to the Termination Event or, based on such Eligible
Executive’s compensation paid through the date of the Termination Event, such
Eligible Executive is projected, in the sole and reasonable determination of the
Plan Administrator, to be a “covered employee” within the meaning of
Section 162(m) of the Code assuming he or she remained employed by the Company
through the end of the then current fiscal year (and so for purposes of this
Plan shall be considered to be “subject to Section 162(m) of the Code”), the
amount of the Pro Rata Bonus shall be based on the Q1 Accrued Bonus Funding,
once determined, multiplied by the Eligible Executive’s then current annual
target bonus, prorated for the number of days employed during the fiscal year of
the Termination Event divided by 360.

(ii) If the Termination Event occurs prior to determination of the Q1 Accrued
Bonus Funding and the Eligible Office is not subject to Section 162(m) of the
Code, the amount of the Pro Rata Bonus shall be determined based on the Eligible
Executive’s then current annual target bonus, prorated for the number of days
employed during the fiscal year of the Termination Event divided by 360.

(iii) If the Termination Event occurs following determination of the Q1 Accrued
Bonus Funding, but prior to determination of the Q2 Accrued Bonus Funding, the
amount of the Pro Rata Bonus shall be determined based on the Q1 Accrued Bonus
Funding multiplied by the Eligible Executive’s then current annual target bonus,
prorated for the number of days employed during the fiscal year of the
Termination Event divided by 360.

(iv) If the Termination Event occurs following determination of the Q2 Accrued
Bonus Funding, but prior to determination of the Q3 Accrued Bonus Funding, the
amount of the Pro Rata Bonus shall be determined based on the Q2 Accrued Bonus
Funding multiplied by the Eligible Executive’s then current annual target bonus,
prorated

 

7



--------------------------------------------------------------------------------

for the number of days employed during the fiscal year of the Termination Event
divided by 360.

(v) If the Termination Event occurs following determination of the Q3 Accrued
Bonus Funding, but prior to the fiscal year end, the amount of the Pro Rata
Bonus shall be determined based on the Q3 Accrued Bonus Funding multiplied by
the Eligible Executive’s then current annual target bonus, prorated for the
number of days employed during the fiscal year of the Termination Event divided
by 360, provided in any event that the prorate factor does not exceed 1.00.

(vi) Other than as described in Sections 3(u)(i)-(v) above, no Pro Rata Bonus
shall be paid to any Eligible Executive.

(v) Severance Period means the number of months of Pay, rounded to the nearest
whole month, used for calculating the Eligible Executive’s severance benefits,
as specified in the Benefits Schedules attached hereto. Notwithstanding the
foregoing, in the event that the Eligible Executive becomes eligible to receive
additional benefits in connection with the occurrence of a Change in Control,
the Severance Period shall be twelve months from the Payment Confirmation Date.

(w) Target Bonus means the Eligible Executive’s most recently approved target
bonus level (expressed as a percentage of base pay) with respect to the Bonus
Plan, multiplied by the Eligible Executive’s Pay.

(x) Termination Date means the last date on which the Eligible Executive is in
active employment status with the Company or any of its affiliates or
subsidiaries as determined by the Plan Administrator in its sole and reasonable
discretion.

(y) WARN Act means the federal Worker Adjustment and Retraining Notification Act
and any other comparable law applicable under the laws of any state or foreign
jurisdiction.

SECTION 4. AMOUNT OF BENEFIT.

Severance benefits payable under the Plan are as follows:

(a) Subject to Section 6(f), Eligible Executives will receive the benefits
described in Sections 7 and 8 of the Plan and in the Benefit Schedules attached
hereto. The level of benefits applicable to an Eligible Executive shall be based
upon his or her Level (and corresponding salary grade). In the event of any
circumstances relating to the Eligible Executive’s Level and assigned salary
grade that may result in a difference in the level of benefits applicable to an
Eligible Executive under the Plan, the Eligible Executive’s salary grade shall
control for purposes of placing the Eligible Executive in a specific “Tier” of
benefits set forth in the Benefits Schedules.

(b) Notwithstanding any other provision of the Plan to the contrary, any
benefits payable to an Eligible Executive under this Plan shall be in lieu of
any severance benefits payable by the Company to such individual under any other
arrangement covering the individual, unless expressly otherwise agreed to by the
Company in writing. Further, in the

 

8



--------------------------------------------------------------------------------

event that the Eligible Executive is entitled to receive severance benefits
under any agreement or contract with the Company, any plan, policy, program or
other arrangement adopted or established by the Company, under the WARN Act or
other applicable law providing for payments from the Company or its subsidiaries
or affiliates on account of termination of employment, including pay in lieu of
advance notice of termination, or as otherwise legally required to be paid to
any Non-U.S. Eligible Executive (“Other Benefits”), any severance benefits
payable hereunder shall be reduced by the Other Benefits.

SECTION 5. TIME OF PAYMENT AND FORM OF BENEFIT; INDEBTEDNESS.

(a) Benefits under this Plan shall be paid according to the schedule specified
in the Benefits Schedules attached hereto, subject to Section 6(f) and the
following provisions:

(i) Any increase to the cash severance benefits payable on account of the
occurrence of a Termination Event during a Change in Control Period (such as
when the Termination Event occurs following the entry into a definitive
agreement for a Change in Control, but prior to the consummation of the Change
in Control) shall be paid (A) as soon as date administratively practicable
following the determination of such increased cash severance benefits has
occurred with respect to lump sum severance payments or (B) on the remaining
payment date(s) with respect to installment payment severance payments.

(ii) Unless otherwise required by applicable law, in no event shall payment of
any Plan benefit be due prior to the Eligible Executive’s Payment Confirmation
Date, and any payment shall be deemed to be timely made if paid within 20
business days of such date.

(iii) Notwithstanding anything to the contrary in this Section 5(a), except for
a Termination Event occurring during a Change in Control Period, the Plan
Administrator may in its sole discretion, determine an alternate payment
schedule for any reason, including, without limitation, to comply with
Section 409A of the Code. For a Termination Event occurring during a Change in
Control Period, the Plan Administrator may determine an alternate payment
schedule only to ensure compliance with applicable law, including but not
limited to Section 409A of the Code.

(b) Subject to compliance with Section 409A of the Code and other applicable
law, if an Eligible Executive is indebted to the Company at his or her
Termination Date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness.

SECTION 6. ELIGIBLE EXECUTIVE COVENANTS

Severance benefits payable under the Plan are subject to the following covenants
made by each Eligible Executive (the “Covenants”), the scope and applicability
of which covenants shall be determined by the Plan Administrator in its sole
discretion, but in any event shall not be substantially greater than as set
forth in this Section 6:

 

9



--------------------------------------------------------------------------------

(a) Non-Competition. During the Severance Period, an Eligible Executive will not
directly or indirectly:

(i) engage in any business that competes with the business of the Company, or
its subsidiaries (including, without limitation, any businesses which the
Company or its subsidiaries have specific plans to conduct in the future and as
to which such Eligible Executive is aware of such planning) in any geographical
area which is within 100 miles of any geographical area in which the Company or
its subsidiaries conduct such business (a “Competitive Business”);

(ii) enter the employ of, or render any services to, any person or entity (or
any division of any person or entity) who or which engages in a Competitive
Business;

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its subsidiaries and customers, clients, suppliers, partners,
members or investors of the Company or its subsidiaries.

Notwithstanding anything to the contrary in this Plan, an Eligible Executive
may, directly or indirectly own, solely as a passive investment, securities of
any person engaged in the business of the Company or its subsidiaries which are
actively traded on a public securities market (including the OTCBB and similar
over-the-counter market) if such Eligible Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 5% or more of any class of such actively traded
securities of such person.

(b) Non-Solicitation of Clients. During the Severance Period, an Eligible
Executive will not, whether on such Eligible Executive’s own behalf or on behalf
of or in conjunction with any person, company, business entity or other
organization whatsoever, directly or indirectly solicit or assist in soliciting
in competition with the Company, the business of any client or prospective
client:

(i) with whom such Eligible Executive had personal contact or dealings on behalf
of the Company during the one year period preceding such Eligible Executive’s
Termination Date;

(ii) with whom employees reporting to such Eligible Executive have had personal
contact or dealings on behalf of the Company during the one year immediately
preceding such Eligible Executive’s Termination Date; or

(iii) for whom such Eligible Executive had direct or indirect responsibility
during the one year immediately preceding such Eligible Executive’s Termination
Date.

 

10



--------------------------------------------------------------------------------

(c) Non-Solicitation of Employees. During the Severance Period, an Eligible
Executive will not, whether on such Eligible Executive’s own behalf or on behalf
of or in conjunction with any person, company, business entity or other
organization whatsoever, directly or indirectly:

(i) solicit or encourage any employee of the Company or its subsidiaries to
leave the employment of the Company or its subsidiaries; or

(ii) encourage to cease to work with the Company or its subsidiaries any
consultant then under contract with the Company or its subsidiaries.

(d) During the term of an Eligible Executive’s employment with the Company, such
Eligible Executive will have access to and become acquainted with the Company’s
and its affiliates’ confidential and proprietary information, including but not
limited to, information or plans regarding the Company’s and its affiliates’
customer relationships, personnel or sales, marketing and financial operations
and methods, trade secrets, formulas, devices, secret inventions, processes and
other compilations of information, records and specifications (collectively,
“Proprietary Information”). During the Severance Period, an Eligible Executive
shall not disclose any of the Company’s or its affiliates’ Proprietary
Information, directly or indirectly, or use it in any way except in the course
of performing services for the Company and its affiliates, as authorized in
writing by the Company or as required to be disclosed by applicable law. All
files, records, documents, computer-recorded information, drawings,
specifications, equipment and similar items relating to the business of the
Company or its affiliates, whether prepared by an Eligible Executive or
otherwise coming into such Eligible Executive’s possession, shall remain the
exclusive property of the Company or its affiliates, as the case may be.
Notwithstanding the foregoing, Proprietary Information shall not include
information that is or becomes generally public knowledge other than as a result
of a breach of this Section 6(d) or any obligation that the Eligible Executive
has to protect the confidentiality of the Proprietary Information of the Company
and its affiliates.

(e) It is expressly understood and agreed that although each Eligible Executive
and the Company consider the restrictions contained in the Covenants to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
the Covenants is an unenforceable restriction against an Eligible Executive, for
which injunctive relief is unavailable, the provisions of the Covenants shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Furthermore, such a determination shall
not limit the Company’s ability to cease providing payments or benefits during
the remainder of any Severance Period or to seek recovery of any prior payments
or benefits made hereunder, if applicable, unless a court of competent
jurisdiction has expressly declared that action to be unlawful. Alternatively,
if any court of competent jurisdiction finds that any restriction contained in
the Covenants is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any of
the other restrictions contained in the Covenants or other provisions of this
Plan.

 

11



--------------------------------------------------------------------------------

(f) All benefits payable to an Eligible Executive are contingent upon his or her
full compliance with the foregoing obligations during the Severance Period.
Accordingly, if the Eligible Executive, at any time, violates any Covenants, any
proprietary information or confidentiality obligation to the Company (including
Section 6(d) above), including his or her obligations under the Company’s
At-Will Employment, Confidential Information and Invention Assignment Agreement
(or any such similar agreement), or any other obligations under this Plan,
(i) any remaining benefits under this Plan will terminate immediately upon
written notice from the Company of such violation and (ii) to the extent the
Eligible Executive has received any benefits under the Plan prior to the date of
such written notice, the Eligible Executive shall deliver to the Company, within
30 days, an amount equal to the aggregate of all such benefits.

SECTION 7. CONTINUATION OF EMPLOYMENT BENEFITS.

(a) Health Plan Benefits Continuation.

(i) Each Eligible Executive who is enrolled in a health, vision or dental plan
sponsored by the Company may be eligible to continue coverage (the “Continued
Coverage”) under such health, vision or dental plan (or to convert to an
individual policy) under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The Company will notify the individual of any such right to
continue health coverage at the time of termination. In the event that an
Eligible Executive is not eligible to receive Continued Coverage through the
Company (either because such Eligible Executive is not enrolled in any plan
sponsored by the Company or because such Eligible Executive will be covered by a
statutory scheme for continued health, vision or dental coverage that will not
be an obligation of the Company), it is understood and agreed that this
Section 7(a) shall not be applicable to such Eligible Executive and, with
respect to a Termination Event occurring during a Change in Control Period, he
or she shall not be eligible to receive the COBRA Premiums (as defined below).

(ii) Subject to Section 6(f), solely in connection with the Continued Coverage
triggered by a Termination Event during a Change in Control Period, the Company
will pay to the Eligible Executive who is not a Non-U.S. Eligible Executive a
lump sum cash payment in an amount equal to 2.0 times the before-tax annual cost
of such Eligible Executive’s premiums to cover the Eligible Executive and his or
her eligible dependents, if any, in effect as of the Termination Event (the
“Continued Coverage Premiums”). The Continued Coverage Premiums will include the
coverage premium cost of an Eligible Executive’s dependents if, and only to the
extent that, such dependents were enrolled in a health, vision or dental plan
sponsored by the Company prior to the Eligible Executive’s Termination Date and
such dependents’ premiums under such plans were paid by the Company prior to the
Eligible Executive’s Termination Date. No provision of this Plan will affect the
continuation coverage rules under COBRA or any other applicable law. Therefore,
the period during which an Eligible Executive must elect to continue the
Company’s group medical, vision or dental coverage at his or her own expense
under COBRA or other applicable law, the length of time during which Continued
Coverage will be made available to the Eligible Executive, and all other rights
and obligations of the Eligible Executive under COBRA or any other applicable
law (except the obligation to pay the Continued Coverage Premiums) will be
applied in the

 

12



--------------------------------------------------------------------------------

same manner that such rules would apply in the absence of this Plan. It is
expressly understood and agreed that the Eligible Executive will be solely
responsible for the entire payment of premiums required under COBRA or other
applicable law.

(b) Other Employee Benefits. All non-health benefits (such as life insurance and
disability coverage) terminate as of the Eligible Executive’s Termination Date
(except to the extent that any conversion privilege is available thereunder).

SECTION 8. EXCISE TAXES

(a) In the event that any benefits payable to an Eligible Executive pursuant to
this Plan (“Payments”) (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this Section 8 would be subject to
the excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then the Eligible Executive’s payments hereunder
shall be either (a) provided to the Eligible Executive in full, or (b) provided
to the Eligible Executive as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by the Eligible Executive, on an after-tax basis,
of the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax. Unless the Company and the
Eligible Executive otherwise agree in writing, any determination required under
this Section 8 shall be made in writing in good faith by a recognized accounting
firm selected by the Company (the “Accountants”). In the event of a reduction of
benefits hereunder, the Accountants shall determine which benefits shall be
reduced so as to achieve the principle set forth in the preceding sentence. For
purposes of making the calculations required by this Section 8, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of the Code and other applicable legal authority. The Company and
the applicable Eligible Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 8. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8.

(b) If, notwithstanding any reduction described in Section 8(a), the IRS
determines that an Eligible Executive is liable for the Excise Tax as a result
of the receipt of any payments made pursuant to this Plan, then the Eligible
Executive shall be obligated to pay back to the Company, within thirty (30) days
after a final IRS determination or in the event that the Eligible Executive
challenges the final IRS determination, a final judicial determination, a
portion of the Payments equal to the “Repayment Amount.” The Repayment Amount
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that the Eligible Executive’s net after-tax proceeds with respect
to the Payments (after taking into account the payment of the Excise Tax and all
other applicable taxes imposed on such benefits) shall be maximized. The
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
result in the Eligible Executive’s net after-tax proceeds with respect to the
Payments being maximized. If the Excise Tax is not eliminated pursuant to this
Section 8(b), the Eligible Executive shall pay the Excise Tax.

 

13



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Section 8, if (i) there is a
reduction in the payments to an Eligible Executive as described in this
Section 8, (ii) the IRS later determines that the Eligible Executive is liable
for the Excise Tax, the payment of which would result in the maximization of the
Eligible Executive’s net after-tax proceeds (calculated as if the Eligible
Executive’s benefits had not previously been reduced), and (iii) the Eligible
Executive pays the Excise Tax, then the Company shall pay to the Eligible
Executive those payments which were reduced pursuant to this Section 8 as soon
as administratively possible after the Eligible Executive pays the Excise Tax so
that the Eligible Executive’s net after-tax proceeds with respect to the payment
of the Payments are maximized.

SECTION 9. RIGHT TO INTERPRET PLAN; AMEND AND TERMINATE; OTHER ARRANGEMENTS;
BINDING NATURE OF PLAN.

(a) Exclusive Discretion. The “Plan Administrator” shall be the Compensation
Committee of the Board. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan, the designation
of the salary grade(s) relating to each applicable “Tier” of benefits under the
Plan as set forth in the Benefits Schedules, the amount of benefits paid under
the Plan, the timing of payments under the Plan and the scope and applicability
of the covenants contained in the Release and Covenant Documents. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons. For decisions made by the Plan
Administrator that do not affect benefits payable under the Plan on account of
the occurrence of a Termination Event during the Change in Control Period, the
Plan Administrator’s decisions shall not be subject to review unless they are
found to be arbitrary or capricious. For decisions made by the Plan
Administrator prior to the occurrence of a Change in Control that do affect
benefits payable under the Plan on account of the occurrence of a Termination
Event during the Change in Control Period, the Plan Administrator’s decisions
shall not be subject to review unless they are found to be unreasonable or not
to have been made in good faith. For decisions made by the Plan Administrator at
or after the occurrence of a Change in Control that affect benefits payable
under the Plan on account of the occurrence of a Termination Event during the
Change in Control Period, the Plan Administrator’s decisions shall be subject to
review. As used in this Section 9(a), “review” shall mean review as provided by
applicable law; further, nothing in this Section 9(a) is intended to abridge any
of the rights under Article 12 of this Plan. The Plan Administrator may appoint
one or more individuals and delegate such of its powers and duties as it deems
desirable to any such individual(s), in which case every reference herein made
to the Plan Administrator shall be deemed to mean or include the appointed
individual(s) as to matters within their jurisdiction.

 

14



--------------------------------------------------------------------------------

(b) Term Of Plan; Termination or Suspension; Amendment; Binding Nature Of Plan.

(i) This Plan shall be effective until July 31, 2010 and shall be extended
thereafter for successive one-year periods unless the Company, by resolution of
the Board or the Plan Administrator, in its sole discretion elects not to renew
the Plan prior to the date that the Plan is then scheduled to expire. The
Company may also terminate or suspend the Plan at any time and for any reason or
no reason, which termination or suspension, as applicable, shall become
effective at the end of the term described in this Section 9(b)(i), provided,
however, that no such termination or suspension shall effect the Company’s
obligation to complete the delivery of benefits hereunder to any Potential
Eligible Executive who becomes an Eligible Executive prior to the effective time
of such termination or suspension; and further provided, that during the Change
in Control Period, the Plan shall not be terminated or suspended.

(ii) The Company reserves the right to amend this Plan or the benefits provided
hereunder at any time and in any manner; provided, however, that no such
amendment shall materially adversely affect the interests or rights of any
Eligible Executive whose Termination Date has occurred prior to amendment of the
Plan; and further provided, that during the Change in Control Period, the Plan
shall not be amended and no Potential Eligible Executive shall have benefits
materially reduced due to a change in classification without the written consent
of the Potential Eligible Executive or Potential Eligible Executives so
affected. Subject to the foregoing rights of the Company set forth in this
Section 9(b), this Plan establishes and vests in each Eligible Executive a
contractual right to the benefits to which such Eligible Executive is entitled
hereunder, enforceable by the Eligible Executive against the Company.

(iii) Any action amending, suspending or terminating the Plan shall be in
writing and approved by the Plan Administrator or its delegate, except to the
extent that this Plan specifies that such action shall be taken by the Board.

(c) Binding Effect On Successor To Company. This Plan shall be binding upon any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment or Change in Control had taken place. In such event, the term
“Company,” as used in the Plan, shall mean the Company as hereinafter defined
and any successor or assignee as described above which by reason hereof becomes
bound by the terms and provisions of this Plan.

SECTION 10. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to

 

15



--------------------------------------------------------------------------------

discharge any employee or other person at any time and for any reason, which
right is hereby reserved.

SECTION 11. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California
with respect to those Eligible Executives domiciled in the United States and the
laws of the applicable jurisdiction with respect to the Non-U.S. Eligible
Executives. This Plan is intended to be (a) an employee welfare plan as defined
in Section 3(1) of ERISA and (b) a “top-hat” plan maintained for the benefit of
a select group of management or highly compensated employees of the Company.
This Plan is intended to meet requirements of Section 162(m) of the Code to
provide for any payments under the Bonus Plan to qualify as performance based
compensation. Any feature of this Plan which is found to void the qualification
of all payments under the Bonus Plan as performance based compensation shall be
modified to the extent necessary to comply with the requirements of
Section 162(m) of the Code.

SECTION 12. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications For Benefits And Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing. The Plan
Administrator is:

The Compensation Committee

of the Board of Directors of

Seagate Technology

ATTN: Vice President of Compensation and Benefits

920 Disc Drive

Scotts Valley, California 95066

(b) Denial Of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.

This written notice will be given to the employee within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application. If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application. If written notice of denial of the application
for benefits is not furnished within the

 

16



--------------------------------------------------------------------------------

specified time, the application shall be deemed to be denied. The applicant will
then be permitted to appeal the denial in accordance with the Review Procedure
described below.

(c) Request For A Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review. A request for a review shall be in writing and
shall be addressed to:

Seagate Technology

Plan Administrator for the Executive Severance and CIC Plan

ATTN: Vice President of Compensation and Benefits

920 Disc Drive

Scotts Valley, California 95066

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

(d) Decision On Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period. The Plan Administrator will give prompt, written notice
of its decision to the applicant. In the event that the Plan Administrator
confirms the denial of the application for benefits in whole or in part, the
notice will outline, in a manner calculated to be understood by the applicant,
the specific Plan provisions upon which the decision is based. If written notice
of the Plan Administrator’s decision is not given to the applicant within the
time prescribed in this Subsection (d), the application will be deemed denied on
review.

(e) Rules And Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant’s own expense.

(f) Exhaustion Of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 12(c) above and (iv) has been notified in writing that the Plan
Administrator has denied

 

17



--------------------------------------------------------------------------------

the appeal (or the appeal is deemed to be denied due to the Plan Administrator’s
failure to take any action on the claim within the time prescribed by
Section 12(d) above).

SECTION 13. BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

SECTION 14. OTHER PLAN INFORMATION.

(a) Employer And Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 77-0545987. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 003.

(b) Ending Date For Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is the Friday which falls
closest to, and including, June 30.

(c) Agent For The Service Of Legal Process. The agent for the service of legal
process with respect to the Plan is the General Counsel, Seagate Technology,
920 Disc Drive, Scotts Valley, California 95066. The service of legal process
may also be made on the Plan by serving the Plan Administrator.

(d) Plan Sponsor And Administrator. The “Plan Sponsor” of the Plan is Seagate
Technology, and the “Plan Administrator” of the Plan is the Compensation
Committee of the Board. Each of the Plan Sponsor and the Plan Administrator can
be reached by contacting the Vice President of Compensation and Benefits in
writing at 920 Disc Drive, Scotts Valley, California 95066, and by telephone at
(831) 438-6550. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

SECTION 15. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Seagate
Technology) are entitled to certain rights and protections under ERISA if the
participant is employed in the United States. If you are an Eligible Executive
employed in the United States, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports;

(b) Obtain copies of all Plan documents and Plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies;

(c) Receive a summary of the Plan’s annual financial report, in the case of a
plan which is required to file an annual financial report with the Department of
Labor. (Generally,

 

18



--------------------------------------------------------------------------------

all pension plans and welfare plans with 100 or more participants must file
these annual reports.)

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA. If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial. You have the right to have the Plan Administrator review and
reconsider your claim.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $100 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions, about your rights under ERISA, you
should contact the nearest area office of the U.S. Labor - Management Services
Administration, Department of Labor.

SECTION 16. EFFECT OF SECTION 409A OF THE CODE

This Plan is intended to comply with all applicable law, including Section 409A
of the Code. If the Eligible Executive is not a Non-U.S. Eligible Executive, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amount or benefit
that is considered deferred compensation under Section 409A of the Code upon or
following a termination of employment unless such termination of employment is
also a “separation from service” within the meaning of Section 409A of the Code.
If an Eligible Executive is deemed on the Termination Date to be a “specified
employee” (as such term is defined under Section 409A of the Code), then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Section 409A of the Code payable on account of a
“separation from service,” to the extent required to avoid any taxes imposed
under Section 409A(a)(1) of the Code, such payment or benefit shall be made or
provided at the date which is no more than 15 days following the earlier of
(i) the expiration of the six month period measured from the date of such
“separation from service” of such Eligible Executive, and (ii) the date of such
Eligible Executive’s death.

 

19



--------------------------------------------------------------------------------

SCHEDULE A

Potential Eligible Executives employed in the United States

Seagate Technology (US) Holdings, Inc. [Delaware]

Seagate US LLC [Delaware]

Seagate Technology LLC [Delaware]

Potential Eligible Executives employed in Malaysia

Seagate International (Johor) Sdn. Bhd. [Malaysia]

Penang Seagate Industries (M) Sdn. Bhd. [Malaysia]

Potential Eligible Executives employed in Thailand

Seagate Technology (Thailand) Limited

Potential Eligible Executives employed in United Kingdom

Seagate Technology (Marlow) Limited [United Kingdom]

Seagate Technology (Ireland) [Cayman Islands]

Potential Eligible Executives employed in Singapore

Seagate Singapore International Headquarters Pte. Ltd.



--------------------------------------------------------------------------------

BENEFIT SCHEDULES

FOR THE

SEAGATE TECHNOLOGY

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

The following benefits schedules set forth the benefits payable to Eligible
Executives. The benefits schedules disclosed in public filings are for those for
Eligible Executives of the Company who currently are, or are foreseeable to
become, “named executive officers,” as defined in Item 402 of Regulation S-K and
the other applicable rules and regulations promulgated by the Securities and
Exchange Commission. The amount of benefits payable is dependent upon the “Tier”
(and corresponding salary grade) in which the Eligible Executive falls and
whether the involuntary Termination Event occurs during a Change in Control
period, as more particularly described in the Plan.

The Plan Administrator shall determine in which “Tier” an Eligible Executive
shall be placed for purposes of receiving severance benefits under this Plan.
The Plan Administrator’s determination shall be final and shall be binding and
conclusive on all persons. The Plan Administrator retains the right to
reclassify a Potential Eligible Executive prior to the date of the Termination
Event and/or the occurrence of a Change in Control, except as expressly
restricted by this Plan in connection with the occurrence of a Change in
Control.



--------------------------------------------------------------------------------

BENEFITS SCHEDULES

FOR THE

SEAGATE TECHNOLOGY

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:    1       Salary Grade:    188    Location:    U.S.       Level:    Chief
Executive Officer   

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL

 

Base    24 months of Pay Bonus   

Prior Year Bonus (if applicable), and

Pro Rata Bonus

Other    Outplacement services for two years Payout Schedule    50% of Benefit
payable within 20 business days of the Payment Confirmation Date (subject to
Section 5 of the Plan and Section 409A of the Code), with the remainder to be
paid 12 months following the Termination Date.

DURING A CHANGE IN CONTROL PERIOD

Note: No enhanced benefits due to a Termination Event occurring within a Change
in Control Period shall be paid prior to the effective date of a Change in
Control.

Base    36 months of Pay Bonus    36 months of Target Bonus Equity    Upon the
later of a Termination Event or immediately prior to a Change in Control, there
shall be full vesting of all unvested equity-based awards (whether or not
granted prior to or following the adoption of this Plan), notwithstanding the
applicable provisions of the Eligible Executive’s award agreements or the
relevant stock compensation plan governing such equity-based awards. Other   

Continued Coverage Premiums, and

Outplacement services for two years

Payout Schedule    100% of Benefit payable within 20 business days of the
Payment Confirmation Date (subject to Section 5 of the Plan and Section 409A of
the Code), with the remainder, if any, to be paid 6 months following the
Termination Date.



--------------------------------------------------------------------------------

BENEFITS SCHEDULES

FOR THE

SEAGATE TECHNOLOGY

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:    2       Salary Grade:    184 through 187    Location:    U.S.      
Level:    Executive Vice Presidents   

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL Base    20 months of Pay Bonus   

Prior Year Bonus (if applicable), and

Pro Rata Bonus

Other    Outplacement services for two years Payout Schedule    50% of Benefit
payable within 20 business days following the Payment Confirmation Date (subject
to Section 5 of the Plan and Section 409A of the Code), with the remainder to be
paid 12 months following the Termination Date.

DURING A CHANGE IN CONTROL PERIOD

Note: No enhanced benefits due to a Termination Event occurring within a Change
in Control Period shall be paid prior to the effective date of a Change in
Control.

Base    24 months of Pay Bonus    24 months of Target Bonus Equity    Upon the
later of a Termination Event or immediately prior to a Change in Control, there
shall be full vesting of all unvested equity-based awards (whether or not
granted prior to or following the adoption of this Plan), notwithstanding the
applicable provisions of the Eligible Executive’s award agreements or the
relevant stock compensation plan governing such equity-based awards. Other   

Continued Coverage Premiums, and

Outplacement services for two years

Payout Schedule    100% of Benefit payable within 20 business days following the
Payment Confirmation Date (subject to Section 5 of the Plan and Section 409A of
the Code), with the remainder, if any, to be paid 6 months following the
Termination Date.



--------------------------------------------------------------------------------

BENEFITS SCHEDULES

FOR THE

SEAGATE TECHNOLOGY

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL (CIC) PLAN

 

Tier:    3       Salary Grade:    182 and 183    Location:    U.S.       Level:
   Senior Vice Presidents   

Benefits Payable in the Event of a Termination Event (involuntary termination):

 

WITHOUT A CHANGE IN CONTROL Base    16 months of Pay Bonus   

Prior Year Bonus (if applicable), and

Pro Rata Bonus

Other    Outplacement services for 18 months Payout Schedule    50% of Benefit
payable within 20 business days following the Payment Confirmation Date (subject
to Section 5 of the Plan and Section 409A of the Code), with the remainder to be
paid 6 months following the Termination Date.

DURING A CHANGE IN CONTROL PERIOD

Note: No enhanced benefits due to a Termination Event occurring within a Change
in Control Period shall be paid prior to the effective date of a Change in
Control.

Base    18 months of Pay Bonus    18 months of Target Bonus Equity    Upon the
later of a Termination Event or immediately prior to a Change in Control, there
shall be full vesting of all unvested equity-based awards (whether or not
granted prior to or following the adoption of this Plan), notwithstanding the
applicable provisions of the Eligible Executive’s award agreements or the
relevant stock compensation plan governing such equity-based awards. Other   

Continued Coverage Premiums, and

Outplacement services for 18 months

Payout Schedule    100% of Benefit payable within 20 business days following the
Payment Confirmation Date (subject to Section 5 of the Plan and Section 409A of
the Code), with the remainder, if any, to be paid 6 months following the
Termination Date.